DETAILED ACTION
Claims status
In response to the claims filed on 08/12/2022 and 10/16/2022, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0322343 A1) in view of Kim et al. (US 2014/0036881 A1).
Regarding claim 1; Seo discloses a method for a user equipment (UE) to transmit a physical uplink shared channel (PUSCH) (See Fig. 8 and Table 4 on Page 4 for the type of DCI formats used for PUSCH scheduling. ¶. [0074] and ¶. [0075]), the method comprising: 
receiving a physical downlink control channel (PDCCH) (See Fig. 10 and Seo’s Claim 10: the UE for receiving PDCCH for scheduling data in DL subframe. A plurality of PDCCHs may be transmitted in the control region. The PDCCH is transmitted on an aggregation of one or several consecutive CCEs. A PDCCH format and the number of available PDCCH bits are determined according to the number of CCEs constituting the CCE aggregation. ¶. [0071]) that provides a downlink control information (DCI) format (See Table 3 for using downlink control information (DCI) format to schedule DL/UL information. ¶. [0073-0074]), wherein: 
the DCI format schedules a PUSCH transmission (See Table 4 and Fig. 10: the DCI format “0” for PUSCH scheduling. ¶. [0074] and ¶. [0075]), 
the DCI format includes a first field indicating a cell (See Table 4 and figure 10: The carrier aggregation system supporting the cross-carrier scheduling may include a CIF in the conventional downlink control information (DCI) format. In a system supporting the cross-carrier scheduling, e.g., an LTE-A system, the CIF is added to the conventional DCI format (i.e., the first field in the DCI format used in LTE). ¶. [0161]. Note: Applicant fails to provide the type of first field in the DCI format. Under the BRI, the CIF in DCI format has been reasonably analyzed as a first field for cross-carrier scheduling.); and 
transmitting the PUSCH on the carrier of the cell (See Fig. 10 and Table 4: As such, in a system supporting the cross-carrier scheduling, a carrier indicator is required to report a specific DL CC/UL CC used to transmit the PDSCH/PUSCH for which the PDCCH provides control information. A field including the carrier indicator is hereinafter called a carrier indication field (CIF). ¶. [0160]).
[Examiner’s note: The structure and the usage of the DCI format for scheduling PUSCH is shown below for the sake of Applicant’s convenience.]

    PNG
    media_image1.png
    445
    498
    media_image1.png
    Greyscale

Even though, Seo teaches every step of using DCI format(s) for PUSCH scheduling and adding the CIF on the conventional DCI format of the cell (i.e., the DCI format used in LTE) (Seo: See Fig. 10 and ¶. [0161]), Seo doesn’t explicitly provide the method wherein the DCI format includes a second field indicating a carrier of the cell.
However, Kim further discloses the method wherein the DCI format includes a second field indicating a carrier of the cell (Kim: See Figs. 9, 13, and ¶. [0123]: The Base Station (BS) for transmitting PDCCH, and containing the Unlicensed Band Reference Signal Indicator (UBRI) (i.e., second field indicating a carrier of the cell) in DCI transmitted through a PDCCH. Kim’s figure 10 further discloses that the specific frequency band of the unlicensed band is used as SCell, and the unlicensed band is designated by a Carrier Indication Field or CIF. See ¶. [0124]-[0125]).
[Examiner’s note: the field/format of the Unlicensed Band Reference Signal Indicator (UBRI) as taught by Kim has be analyzed as a Second Field indicating a carrier of the cell. First of all, a band is a type of carrier/channel. The Unlicensed Band designated by CIF field is used for SCell as taught by Kim. Thus, the UBRI or the second field contained in the DCI transmitted through PDCCH is a type of field indicating a carrier of the cell or Scell. Since, the claim fails to provide the type of second field, the UBRI designated by the CIF and included in the DCI could be read as a type of second field indicating a carrier of the cell. For more information, see Kim’s ¶. [0123]-¶. [0125]]
The rationale of combining the two prior arts is that the UBRI field contained in the DCI as taught by Kim could be apparently be implemented into one of the DCI formats as explained in Table #4 of Seo’s reference. See Seo’s ¶. [0075].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the second field for indicating a carrier of the cell as taught by Kim to have incorporated in the system of Seo, so that it would not only provide that a UE having received a signal of the unlicensed band can recognize whether or not the RS is transmitted, such that channel measurement can be efficiently carried out. Kim: ¶. [0016].

Regarding claim 2: Seo in view of Kim discloses the method of Claim 1, further comprising: receiving a system information block (SIB) (Seo: transmitting System Information or SIB through DL-SCH using the PDCCH. ¶. [0075]), wherein the SIB includes configuration information for a first uplink (UL) carrier and for a second UL carrier (Seo: using PUCCH for UL control data and using PUSCH for UL Shared data. ¶. [0098] and ¶. [0100]), and (See also Kim for carrying UL carrier resources. ¶. [0096]-[0097]).

Regarding claim 3; Seo discloses the method wherein the second field includes one bit. (Seo: ¶. [0113], and Table 4 for 1 bit power adjustment).

Regarding claim 5; Seo discloses the method of Claim 1, wherein: the cell includes one downlink (DL) carrier for reception by the UE, the cell includes two uplink (UL) carriers for transmission from the UE (Seo and its table 4: having two types of UL carrier (i.e., PUCCH and PUSCH. See ¶. [0098-0100]), and the transmission from the UE is only on one of the two UL carriers at a given time (See Fig. 2: carrying DL/UL resources in a time domain. ¶. [0052]).


Regarding claim 8; Seo discloses a user equipment (UE) comprising: a transceiver configured to receive a physical downlink control channel (PDCCH) (See Fig. 10 and Seo’s Claim 10: the UE for receiving PDCCH for scheduling data in DL subframe. A plurality of PDCCHs may be transmitted in the control region. The PDCCH is transmitted on an aggregation of one or several consecutive CCEs. A PDCCH format and the number of available PDCCH bits are determined according to the number of CCEs constituting the CCE aggregation. ¶. [0071]) that provides a downlink control information (DCI) format (See Table 3 for using downlink control information (DCI) format to schedule DL/UL information. ¶. [0073-0074]), wherein: 
the DCI format schedules a PUSCH transmission (See Table 4 and Fig. 10: the DCI format 0 for PUSCH scheduling. ¶. [0074] and ¶. [0075]), 
the DCI format includes a first field indicating a cell (See Table 4 and figure 10: The carrier aggregation system supporting the cross-carrier scheduling may include a CIF in the conventional downlink control information (DCI) format. In a system supporting the cross-carrier scheduling, e.g., an LTE-A system, the CIF is added to the conventional DCI format (i.e., the DCI format used in LTE). ¶. [0161]. Note: Applicant fails to provide the type of first field in the DCI format. Under the BRI, the CIF in DCI format has been reasonably analyzed as a first field for cross-carrier scheduling.); and 
wherein the transceiver is configured to transmit the PUSCH on the carrier of the cell (See Fig. 10 and Table 4: As such, in a system supporting the cross-carrier scheduling, a carrier indicator is required to report a specific DL CC/UL CC used to transmit the PDSCH/PUSCH for which the PDCCH provides control information. A field including the carrier indicator is hereinafter called a carrier indication field (CIF). ¶. [0160]).
[Examiner’s note: The structure and the usage of the DCI format for scheduling PUSCH is shown below for the sake of Applicant’s convenience.]

    PNG
    media_image1.png
    445
    498
    media_image1.png
    Greyscale

Even though, Seo teaches every step of using DCI format(s) for PUSCH scheduling and adding the CIF on the conventional DCI format of the cell (i.e., the DCI format used in LTE) (Seo: See Fig. 10 and ¶. [0161]), Seo doesn’t explicitly provide the method wherein the DCI format includes a second field indicating a carrier of the cell.
However, Kim further discloses the method wherein the DCI format includes a second field indicating a carrier of the cell (Kim: See Figs. 9, 13, and ¶. [0123]: The Base Station (BS) for transmitting PDCCH, and containing the Unlicensed Band Reference Signal Indicator (UBRI) (i.e., second field indicating a carrier of the cell) in DCI transmitted through a PDCCH. Kim’s figure 10 further discloses that the specific frequency band of the unlicensed band is used as SCell, and the unlicensed band is designated by a Carrier Indication Field or CIF. See ¶. [0124]-[0125]).
[Examiner’s note: the field/format of the Unlicensed Band Reference Signal Indicator (UBRI) as taught by Kim can be analyzed as a Second Field indicating a carrier of the cell. First of all, a band is a type of carrier/channel. The Unlicensed Band designated by CIF field is used for SCell as taught by Kim. Thus, the UBRI or the second field contained in the DCI transmitted through PDCCH is a type of field indicating a carrier of the cell or Scell. Since, the claim fails to provide the type of second field, the UBRI designated by the CIF and included in the DCI could be read as a type of second field indicating a carrier of the cell. For more information, see Kim’s ¶. [0123]-¶. [0125]]
The rationale of combining the two prior arts is that the UBRI field contained in the DCI as taught by Kim could be apparently be implemented into one of the DCI formats as explained in Table of Seo’s reference.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the second field for indicating a carrier of the cell as taught by Kim to have incorporated in the system of Seo, so that it would not only provide that a UE having received a signal of the unlicensed band can recognize whether or not the RS is transmitted, such that channel measurement can be efficiently carried out. Kim: ¶. [0016].

Regarding claim 9: Seo in view of Kim discloses the UE wherein the transceiver configured to receive a system information block (SIB) (Seo: transmitting System Information or SIB through DL-SCH using the PDCCH. ¶. [0075]), wherein the SIB includes configuration information for a first uplink (UL) carrier and for a second UL carrier (Seo: using PUCCH for UL control data and using PUSCH for UL Shared data. ¶. [0098] and ¶. [0100]), and (See also Kim for carrying UL carrier resources. ¶. [0096]-[0097]).

Regarding claim 10; Seo discloses the UE wherein the second field includes one bit. (Seo: ¶. [0113], and Table 4 for 1 bit power adjustment).

Regarding claim 15; Seo discloses a base station comprising:
a transceiver configured to transmit a physical downlink control channel (PDCCH) (See Fig. 10 and Seo’s Claim 10: the UE for receiving PDCCH for scheduling data in DL subframe. A plurality of PDCCHs may be transmitted in the control region. The PDCCH is transmitted on an aggregation of one or several consecutive CCEs. A PDCCH format and the number of available PDCCH bits are determined according to the number of CCEs constituting the CCE aggregation. ¶. [0071]) that provides a downlink control information (DCI) format (See Table 3 for using downlink control information (DCI) format to schedule DL/UL information. ¶. [0073-0074]), wherein: 
the DCI format schedules a PUSCH transmission (See Table 4 and Fig. 10: the DCI format 0 for PUSCH scheduling. ¶. [0074] and ¶. [0075]), 
the DCI format includes a first field indicating a cell (See Table 4 and figure 10: The carrier aggregation system supporting the cross-carrier scheduling may include a CIF in the conventional downlink control information (DCI) format. In a system supporting the cross-carrier scheduling, e.g., an LTE-A system, the CIF is added to the conventional DCI format (i.e., the first field in the DCI format used in LTE). ¶. [0161]. Note: Applicant fails to provide the type of first field in the DCI format. Under the BRI, the CIF in DCI format has been reasonably analyzed as a first field for cross-carrier scheduling.); and 
the transceiver is configured to receive the PUSCH on the carrier of the cell (See Fig. 10 and Table 4: As such, in a system supporting the cross-carrier scheduling, a carrier indicator is required to report a specific DL CC/UL CC used to transmit the PDSCH/PUSCH for which the PDCCH provides control information. A field including the carrier indicator is hereinafter called a carrier indication field (CIF). ¶. [0160]).
[Examiner’s note: The structure and the usage of the DCI format for scheduling PUSCH is shown below for the sake of Applicant’s convenience.]

    PNG
    media_image1.png
    445
    498
    media_image1.png
    Greyscale

Even though, Seo teaches every step of using DCI format(s) for PUSCH scheduling and adding the CIF on the conventional DCI format of the cell (i.e., the DCI format used in LTE) (Seo: See Fig. 10 and ¶. [0161]), Seo doesn’t explicitly provide the method wherein the DCI format includes a second field indicating a carrier of the cell.
However, Kim further discloses the method wherein the DCI format includes a second field indicating a carrier of the cell (Kim: See Figs. 9, 13, and ¶. [0123]: The Base Station (BS) for transmitting PDCCH, and containing the Unlicensed Band Reference Signal Indicator (UBRI) (i.e., second field indicating a carrier of the cell) in DCI transmitted through a PDCCH. Kim’s figure 10 further discloses that the specific frequency band of the unlicensed band is used as SCell, and the unlicensed band is designated by a Carrier Indication Field or CIF. See ¶. [0124]-[0125]).
[Examiner’s note: the field/format of the Unlicensed Band Reference Signal Indicator (UBRI) as taught by Kim can be analyzed as a Second Field indicating a carrier of the cell. First of all, a band is a type of carrier/channel. The Unlicensed Band designated by CIF field is used for SCell as taught by Kim. Thus, the UBRI or the second field contained in the DCI transmitted through PDCCH is a type of field indicating a carrier of the cell or Scell. Since, the claim fails to provide the type of second field, the UBRI designated by the CIF and included in the DCI could be read as a type of second field indicating a carrier of the cell. For more information, see Kim’s ¶. [0123]-¶. [0125]]
The rationale of combining the two prior arts is that the UBRI field contained in the DCI as taught by Kim could be apparently be implemented into one of the DCI formats as explained in Table of Seo’s reference.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the second field for indicating a carrier of the cell as taught by Kim to have incorporated in the system of Seo, so that it would not only provide that a UE having received a signal of the unlicensed band can recognize whether or not the RS is transmitted, such that channel measurement can be efficiently carried out. Kim: ¶. [0016].


Regarding claim 16: Seo in view of Kim discloses the base station wherein: the transceiver is further configured to transmit a system information block (SIB) (Seo: transmitting System Information or SIB through DL-SCH using the PDCCH. ¶. [0075]), wherein the SIB includes configuration information for a first uplink (UL) carrier and for a second UL carrier (Seo: using PUCCH for UL control data and using PUSCH for UL Shared data. ¶. [0098] and ¶. [0100]), and (See also Kim for carrying UL carrier resources. ¶. [0096]-[0097]).

Regarding claim 17; Seo discloses the base station wherein the second field includes one bit. (Seo: ¶. [0113], and Table 4 for 1 bit power adjustment).

Allowable Subject Matter
Claims 4, 6-7, 11, 13-14, 18, and 19-20 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Response to Arguments
In response to the Appeal Conference decision as filed on 10/07/2022, the previous rejections have been withdrawn. The New Ground of rejections have been made based on the newly found prior arts. Thus, the Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/Primary Examiner, Art Unit 2416